UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 MIRIAN JETZABEL VILLATORO
 CLAROS, et al.,

         Plaintiffs,
                 v.                                            Civil Action No. 21-609 (JEB)
 ROBERT M. COWAN, et al.,

         Defendants.




                                    MEMORANDUM OPINION

        Plaintiff Mirian Jetzabel Villatoro Claros, a lawful permanent resident who lives in

Maryland, has been trying to obtain derivative asylee status for her 16-year-old daughter,

Plaintiff Justine Andree Villatoro Claros, for over three years. Frustrated that U.S. Citizenship

and Immigration Services has not acted, they brought this suit, asking the Court to order

Defendants to adjudicate their Form I-730, Refugee/Asylee Relative Petition. Defendants —

senior officials at USCIS — now move to transfer this case to the District of Maryland. As the

relevant factors favor transfer, the Court will grant the Motion.

I.      Legal Standard

        Even if a plaintiff has brought its case in a proper venue, a district court may, “[f]or the

convenience of parties and witnesses, in the interests of justice . . . transfer [it] . . . to any other

district . . . where it might have been brought.” 28 U.S.C. § 1404(a). District courts have

“discretion . . . to adjudicate motions for transfer according to an ‘individualized, case-by-case

consideration of convenience and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29

(1988) (quoting Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)).

                                                    1
        This Court has previously explained the standard for a transfer of venue under § 1404(a):

                To warrant transfer under § 1404(a), the movant must first show that
                the plaintiff could originally have brought the case in the transferee
                district. Treppel v. Reason, 793 F. Supp. 2d 429, 435 (D.D.C. 2011).
                The movant must also show that “considerations of convenience and
                the interest of justice weigh in favor of transfer . . . .” Sierra Club
                v. Flowers, 276 F. Supp. 2d 62, 65 (D.D.C. 2003). This second
                inquiry “calls on the district court to weigh in the balance a number
                of case-specific factors,” related to both the public and private
                interests at stake. Stewart Org., 487 U.S. at 29. The burden is on
                the moving party to establish that transfer is proper. Trout
                Unlimited v. U.S. Dep’t of Agric., 944 F. Supp. 13, 16 (D.D.C.
                1996).

Douglas v. Chariots for Hire, 918 F. Supp. 2d 24, 31 (D.D.C. 2013). Although Plaintiffs and

Defendants disagree about whether venue is proper in this District, the Court need not wade into

that controversy today. Instead, it will proceed with the § 1404(a) transfer framework outlined

above, first examining whether this case could have been brought in the District of Maryland and

next looking at the private- and public-interest factors relevant to transfer.

III.    Analysis

        A. Propriety of New Venue

        As Plaintiffs have filed suit against federal officers and employees acting in their official

capacity, venue is governed by 28 U.S.C. § 1391(e). Under that section, venue is proper in any

district in which “(A) a defendant in the action resides, (B) a substantial part of the events or

omissions giving rise to the claim occurred . . .[,] or (C) the plaintiff resides if no real property is

involved in the action.” As Plaintiffs currently reside in Maryland, see ECF No. 1 (Complaint)

at 1, this preliminary hurdle is easily cleared.

        B. Private- and Public-Interest Factors

        The “private-interest factors include: (1) the plaintiff’s choice of forum; (2) the

defendant’s choice of forum; (3) whether the claim arose elsewhere; (4) the convenience of the

                                                   2
parties; (5) the convenience of the witnesses; and (6) the ease of access to sources of proof.”

Douglas, 918 F. Supp. 2d at 31 (citation omitted). “The public-interest factors include: (1) the

transferee’s familiarity with the governing laws; (2) the relative congestion of the calendars of

the transferor and transferee courts; and (3) the local interest in having local controversies

decided at home.” Id. (citation omitted).

            1. Private-Interest Factors

        To streamline its analysis, the Court collapses the six aforementioned private-interest

factors into four.

                     a. Plaintiff’s Choice of Forum

        While a plaintiff’s choice of forum is usually given deference, this deference is “not

always warranted where the plaintiff’s choice of forum has no meaningful ties to the

controversy, and where transfer is sought to a forum with which plaintiffs have substantial ties

and where the subject matter of the lawsuit is connected.” Jimenez v. R&D Masonry, Inc., 2015

WL 7428533, at *3 (D.D.C. Nov. 20, 2015) (citation, alterations, and internal quotation marks

omitted). “Indeed, when the forum preferred by the plaintiff is not his home forum, and the

defendant prefers the plaintiff’s home forum, then there is little reason to defer to the plaintiff’s

preference.” Id. (citation and internal quotation marks omitted).

        The only meaningful tie Plaintiffs cite to the District of Columbia is that “USCIS still

requests that all service of process be effected” here. See ECF No. 7 (Pl. Opp.) at 3. Yet they

also acknowledge that USCIS headquarters moved to Maryland last year, id., and the

Government further notes that the asylee petition is currently pending at the USCIS office in

Baltimore. See ECF No. 5 (Def. Mot. to Transfer) at 1 n.1. Given that Maryland is Plaintiffs’




                                                  3
home, the site of Defendants’ office, and the place where the petition is being handled, Plaintiffs’

choice of forum receives no deference.

                   b. Defendants’ Choice of Forum

       While a defendant’s choice of forum is relevant to deciding a § 1404(a) motion, it is “not

ordinarily entitled to deference.” Tower Labs, Ltd. v. Lush Cosmetics Ltd., 285 F. Supp. 3d 321,

326 (D.D.C. 2018). As Defendants have moved to transfer, “they must establish that the added

convenience and justice of litigating in their chosen forum overcomes” any deference to the

Plaintiffs’ choice of venue. Id. Since, as just discussed, Plaintiffs receive no deference, and as

the aforementioned other interests favor transfer, Defendants receive some deference for their

choice of forum.

                   c. Whether Claim Arose Elsewhere

       “When the material events that form the factual predicate of a plaintiff’s claim did not

occur in his chosen forum, transfer is favored.” Id. “In cases brought under the APA, courts

generally focus on where the decisionmaking process occurred to determine where the claims

arose.” Nat’l Ass’n of Home Builders v. EPA, 675 F. Supp. 2d 173, 179 (D.D.C. 2009). As

previously discussed, the case is being handled in the Baltimore office of USCIS, which is itself

headquartered in Maryland. As a result, the “decisionmaking process” that forms the “factual

predicate” of Plaintiffs’ claim is occurring in Maryland.

                   d. Convenience of Parties, Convenience of Witnesses, and Ease of Access to
                      Sources of Proof

       The final three factors, which relate to convenience, “do not weigh heavily in favor of

either venue, given the close proximity of the District of Columbia and the . . . District of

[Maryland].” Douglas, 918 F. Supp. 2d at 32–33. This is particularly so in an APA case in

which no trial or hearing is likely to occur. To the extent Plaintiffs complain that their counsel is

                                                  4
not admitted in the District of Maryland, courts have held that “the location of counsel is not a

consideration.” Wolfram Alpha LLC v. Cuccinelli, 490 F. Supp. 3d 324, 333 (D.D.C. 2020)

(citing cases). Even if bar membership were, this would still not overcome the other private-

interest factors favoring transfer.

              2. Public-Interest Factors

        The public-interest factors are not quite as dispositive as the private-interest ones, but

they similarly point in the direction of transfer. To repeat, the three are the transferee court’s

familiarity with governing laws, the relative congestion of the courts, and the local interest in

local controversies.

        First, neither party mentions the District of Maryland’s familiarity with governing law,

and for good reason; as the case solely involves federal statutes, that court can more than capably

handle this case. See Nat’l Wildlife Fed’n v. Harvey, 437 F. Supp. 2d 42, 49 (D.D.C. 2006)

(where “both courts are competent to interpret the federal statutes involved[,] . . . there is no

reason to transfer or not transfer based on this factor”). This factor, therefore, does not point

either way.

        Second, as Plaintiffs do not contend that the current caseloads of either district would

have a bearing on the disposition of this action, the Court finds this factor would typically be

neutral as well. See Nat’l Ass’n of Home Builders, 675 F. Supp. 2d at 178. Yet, as Defendants

point out, by transferring many of these application-specific immigration cases (as opposed to

ones attacking a policy) to the plaintiffs’ home district, the district court here in Washington —

which is home to USCIS’s parent agency, the Department of Homeland Security, and the

Department of Justice — will not become overwhelmed with these cases. See Def. Mot. at 6–7;

Wolfram Alpha, 490 F. Supp. 3d at 335 (noting problem of deluge of such cases filed here).



                                                  5
Spreading them out across the country makes eminent sense and tips the scales on this factor

toward transfer.

        Third, “[c]ontroversies should be resolved in the locale where they arise,” a “policy

rationale [that] applies equally to the judicial review of an administrative decision which will be

limited to the administrative record.” Trout Unlimited, 944 F. Supp. 13 at 19. As the decision

on Plaintiffs’ challenge will occur in Maryland, which is their home state, the Court finds that the

final factor favors transfer.

        In sum, the public-interest factors similarly favor transfer.

III.    Conclusion

        For the foregoing reasons, the Court will issue a contemporaneous Order granting the

Motion and transferring the case to the District of Maryland.

                                                       /s/ James E. Boasberg
                                                       JAMES E. BOASBERG
                                                       United States District Judge

Date: May 6, 2021




                                                  6